Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding to claim 1: “... with each relationship-based reference exceeding a defined level being assigned a corresponding weight that deemphasizes the reference...” There is no support for the underlined phrase.

[0011] More particularly, it is an object of the present invention to provide a reference-based document ranking system that compensates for, or deemphasizes, citations rendered based on preexisting relationships rather than content relevance and/or author recognizability.

[0055] To summarize, the present invention provides a reference-based document ranking system that compensates for, or deemphasizes, references rendered based on preexisting relationships rather than content relevance and/or author recognizability. Accordingly, by providing the capability to alleviate, if not eliminate, any relationship bias associated with certain references and account for the importance of a document (e.g. an article) based on its “unbiased” references at the document-level (e.g. direct citation of specific articles), the document ranking system of the present invention more effectively discovers and presents the most optimal collection of documents to the searching party.

There is no line in the two paragraph [0011] and [0055] disclose that “... each relationship-based reference exceeding a defined level being assigned a corresponding weight that deemphasizes the reference...”



Response to Amendment
Pg. 5 – Claim 13
	The rejection to claim 13 is withdrawn as necessitated by Amendment.
Pg. 7 - Claim 1
	Applicant argues 

    PNG
    media_image1.png
    187
    658
    media_image1.png
    Greyscale

	Examiner respectfully disagrees the term “preexisting relationship” never exists in the claim. Furher, in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., “preexisting relationship”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
	Further, Applicant argues that 

    PNG
    media_image2.png
    113
    658
    media_image2.png
    Greyscale

Examiner respectfully disagrees because the claim recites as below

    PNG
    media_image3.png
    72
    626
    media_image3.png
    Greyscale

	 In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., “constructing a referenced-based graphcal model that accounts all referencec rendered based on relationship”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
	Page discloses (a) constructing a reference-based graphical model of the electronic documents that identifies all references between the electronic documents (col 3, line 56-63, “... A linked database (i.e. any database of documents containing mutual citations, such as the world wide web or other hypermedia archive, a dictionary or thesaurus, and a database of academic articles, patents, or court cases) can be represented as a directed graph of N nodes, where each node corresponds to a web page document and where the directed connections between nodes correspond to links from one document to another. A given node has a set of forward links that connect it to children nodes, and a set of backward links that connect it to parent nodes. FIG. 1 shows a typical relationship between three hypertext documents A, B, and C. As shown in this particular figure, the first links in documents B and C are pointers to document A. In this case we say that B and C are backlinks of A, and that A is a forward link of B and of C. Documents B and C also have other forward links to documents that are not shown. ...”) 


    PNG
    media_image4.png
    976
    871
    media_image4.png
    Greyscale

Pages discloses a linked database (i.e., a referenced-based graphcal model) is constructed using webpages, documents, and so on in database. As shown in fig. 1, relationship between webpages such as webpage B references webpage A, webpage C references webpage A. Page clearly meets applicant’s argument and claim limitation.
	Applicant further argues in pg. 8

    PNG
    media_image5.png
    106
    674
    media_image5.png
    Greyscale

Examiner respectfully disagrees because claim 1 is being rejected as introduce new matter.
Futher, applicant argues in pg. 8-9 that

    PNG
    media_image6.png
    101
    635
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    215
    646
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    255
    646
    media_image8.png
    Greyscale

Examiner respectfully disagrees because the limitation “... assigning a weigh to each reference ... based on the relationship” is clearly taught by Page in col 3, line 65-66, “... FIG. 1 shows a typical relationship between three hypertext documents A, B, and C...”
In Fig. 2 below, weights are assigned to references/links based on the relationship. Therefore, Page meets applicant’s argument and claim limitation.

    PNG
    media_image9.png
    889
    871
    media_image9.png
    Greyscale

Applicant argues claim 4 in pg. 9-10, examiner respectfully disagrees because Page clearly teaches this limitation “... assigning a weigh to each reference ... based on the relationship”
In pg. 10-11, Applicant argues claims 11-15  is in allowable form, examiner respectfully disagrees because new matter is introduced in claim 1. 
In pg. 11, applicant argues that claim 5-6 is in allowable form, examiner respectfully disagrees because new matter is introduced in claim 1.
Further, the newly limitation “... wherein a self-reference is a reference between electronic documents which share at least one common author...” is disclosed in Article: Ranking Scientific Articles by Exploiting Citations, Authors, Journals, and Time Information written by Yujing Wang, Yunhai Tong. As shown in fig. 1, pg. 935, a second author publish a first paper and second paper. The second paper cites the first paper that has common author.

    PNG
    media_image10.png
    373
    307
    media_image10.png
    Greyscale

Applicant further argues claims 7-9 is in allowable form, examiner respectfully disagrees because Page clearly teaches this limitation “... assigning a weigh to each reference ... based on the relationship”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/     Primary Examiner, Art Unit 2167